McCay, Judge.
1. Whilst we recognize the fact-, that under the actual history of this organization as it has taken place, the rule we have felt compelled to adopt as the proper and inevitable construction of their charter and by-laws, is ruinous to the existence of the company; yet we suspect it ~was never dreamed that the loss of members by failure to pay would ever be so’ great as it was, in fact. It is only whilst the members have confidence in the management, and in the persistence of the *424members in making their payments, that such a scheme as the present record discloses is possible at any time or on any terms. It is based mainl}'- on (he love of the members for the brotherhood, and not on any calculations based on the laws of life, since age and health, the prime factors in schemes of life insurance, are disregarded. However this may be, the very terms of the by-laws and charter make the number of paying members, at the date of the death, the measure of the amount due the family of the deceased. They are entitled to a draft, payable within sixty days after notice of the death, for the amount. This would be impossible if the amount was regulated by those who should pay the assessment made on the death. Had nothing untoward occurred so as to make the delinquents numerous, the company could have gone on a good while, new members taking the place of those dropping off under ordinary circumstances.' But when the defaulters are numerous, and, as seems to be the notion, any particular assessment voluntary, then the whole scheme is a failure; for, as it turns out, the more any one pays the less he gets. The scheme was faulty in its conception. It failed to provide for the very contingency that has happened, to-wit: a stampede among the members aud a distrust of outsiders, preventing new accessions. No scheme of life insurance is reliable that does not always lay up safely enough to reinsure every member that does not have a reserve which, with the payments of its insured, will meet every .policy as it falls in, and which could stop taking new members aud still pay its losses as they occur.
2. The charge of the court was, in our judgment, wrong. No vital change has been made — at least, none that does not come within the scope of the right reserved. But we do not think, had this charge been left out, the verdict could have been different, and we feel constrained to affirm the judgment.
Judgment affirmed.